DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Compliance
The reply filed on 25 March 2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): Applicant’s response is noncompliant since the response to the restriction/election requirement mailed 28 January 2022 was required to be sufficiently specific as to encompass no more than a single specific intracellularly expressible protein. See penultimate line of page 3. Claim 6 recites at least 5 species that reside under the elected scope of “T cell receptor”. 
However, in order to promote the Office’s goal of compact prosecution, and given the alternatively claimed nature of the elected species of “t cell receptor” and its species, the examiner has determined that claim 6 as limited to the scope of a generic t cell receptor can be examined without burden since the broad scope of any t cell receptor has been found not allowable as discussed below. However, in the absence of an indication of allowable scope related to “t cell receptor”, future amendment to recite these species of t cell receptor in individual claims will necessitate election to a single species of t cell receptor and the mailing of a notice of non-compliance to require such election. Applicant can avoid this notice (with its attendant delays in reaching final disposal and potential negative impacts on patent-term adjustment) by providing a proper election of a single species of t cell receptor in their next response. 

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-19 and 22, and the species “T cell receptor” and “CD4” in the reply filed on 25 March 2022 is acknowledged. Applicant asserts that claims 1-6 and 8-22 read on the species “T cell receptor”, and claims 1-7, 11-19 and 22 read on the species “CD4”. Accordingly, claims 1-6, 8-19 and 22 read on the elected species. It is noted that claims 11-16 have the status of “withdrawn”, when the elected invention appears to embrace these claims. Accordingly, it is emphasized that claims 11-16 at present should have the status identifier “original”, or alternatively, applicant should explain why these claims should be considered withdrawn. In the absence of such an indication, claims 11-16 are considered with in the scope of the elected invention and are examined herein, and claims 7, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 March 2022.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites in relevant part “…a first entity…, and, associated therewith, and a second entity…” The occurrence of the conjunction “and” twice while serving no function toward linking words phrases or clauses is grammatically incorrect. Appropriate correction is required. For claim interpretation purposes, the first occurrence of “and” has been ignored.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-6, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The judicial exception is a product of nature.
The claim(s) recite(s) at their broadest a product for in vivo expression of a protein in a living being, comprising a first entity comprising a first nucleic acid encoding an intracellularly expressible protein, and, associated therewith, a second entity configured for a specific binding to a cellular structure of said living being. Claim 1 requires nothing more than an mRNA (i.e. “a first entity comprising a first nucleic acid encoding an intracellularly expressible protein”), and “associated therewith”, anything that specifically binds to a cellular structure of living being (i.e. “a second entity configured for a specific binding to a cellular structure of said living being”) such as an antibody or a T cell receptor. Accordingly, claim 1 reads on a naturally occurring T cell, since a naturally occurring T cell comprises both a T cell receptor and mRNA. The mRNA and the T cell receptor are associated with each other by residing in a T cell. Claim 2 requires the first nucleic acid comprises an mRNA, which is not patent eligible as discussed above. The interpretation given above also read on claim 4, which requires that the intracellularly expressible protein have a function that includes at least an immune response, which B cells and T cells clearly do. Similarly, claims 5 and 6 recite antigen specific receptors that include T cell receptors. Claim 19 is included since merely combining the product with a pharmaceutically acceptable carrier such as a buffer does not alter the naturally occurring product (e.g. a t cell). These claims encompass naturally occurring subject matter therefore.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 9, 10, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6 and 10 are rejected for improper format in reciting alternatives, leading to claim scope that is vague and indefinite.
Claims 4, 6 and 10 recite “…selected from the group consisting of:…”, wherein the alternatives are not separated by any conjunction. This type of claim (i.e. Markush) is required to separate the alternatives using the conjunction “and” in order to identify precisely what the constituents of the group are that selection is to be made from.
Claims 6 and 10 each further recite two instances of “…selected from the group consisting of…”, wherein one group is embedded inside the other, rendering the claim vague and indefinite for failing to clarify precisely what is included in which group. Moreover in claim 6, it is unclear whether a “chimeric antigen receptor” is part of the group consisting of T cell receptors, or alternatively, forms its own group from which selection is to be made. Similarly in claim 10, it is unclear if the equivalent is one of the alternatives of the first group, or rather forms its own group as well.
Regarding claim 9, the phrase "or equivalent" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or equivalent"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 14 and 16 are indefinite for reciting a nucleic acid molecule that “is” an mRNA molecule, when these claims can only be construed as being directed to a nucleic acid molecule that “comprises” an mRNA molecule. It is emphasized that the term “is” is considered a term of equivalence. An mRNA molecule is well accepted in the prior art as referring to a single-stranded molecule of RNA that corresponds to the genetic sequence of a gene, and components that are necessary for reading by a ribosome in the process of synthesizing a protein. Note that this definition does not encompass an aptamer, which is a nucleic acid that does not encode or play any role in producing an expressible protein. Accordingly, claims 14 and 16 are at odds with the prior art’s accepted definition of an mRNA by defining the mRNA as requiring both an mRNA and an aptamer. Claims 14 and 16 have not been treated further on the merits 6 and cannot be determined how the scope of these claims is affected by requiring an mRNA that “is” (i.e. equivalent to) an mRNA associated with an aptamer.
In contrast, the preamble of claim 22 recites “a nucleotide-modified mRNA…comprising” a first nucleic acid corresponding to an mRNA and a second nucleic acid corresponding to an aptamer. This claim is not included in this rejection. While said preamble nominally identifies the claim scope as being directed to an mRNA, the transitional term “comprising” is not considered a term of equivalence. Accordingly, while claim 22 essentially requires an mRNA that comprises an mRNA and aptamer, such language does not rise to the level of being vague or indefinite since the claim scope is otherwise clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 15, 17, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi et al. (“Rossi”; U.S. Pre-Grant Publication Number 2013/0022538 A1).
With regard to claims 1-5 and 8-12, Rossi teaches mRNA-aptamer conjugates (see abstract), wherein the mRNA comprises a first nucleic acid encoding an intracellularly expressible protein, wherein said protein is an antigen-specific receptor (¶ 54 of Rossi) and the aptamer is configured to bind (inter alia) to CD4 (¶ 44 of Rossi). Rossi teaches the use of modified nucleotides for both mRNA and aptamer throughout, including at ¶¶s 38-41, 46-48, 54, 57, 60 and examples 1 and 2.
With regard to claims 13, 15 and 22, Rossi teaches that their aptamer-mRNA conjugates may be directly linked by covalent interactions, or alternatively by hybridization at ¶ 13. This is considered to read on the requirement for the aptamer connection to the first nucleic acid as comprising a concatenation of nucleotides resulting in a single stranded nucleic acid molecule as in claims 13 and 22, or by hybridization as in claim 15.
With regard to claims 17 and 19, Rossi teaches complexing the mRNA component with a nanoparticle, which Rossi contemplates as a drug carrier (i.e. pharmaceutically acceptable carrier) at ¶ 66, for example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (supra) as applied to claims 1-5, 8-13, 15, 17, 19 and 22 above, and further in view of Shiku et al (“Shiku”; U.S. Pre-Grant Publication Number 2013/0115199).
The description of how Rossi anticipates claims 1-5, 8-13, 15, 17, 19 and 22 is relied upon as discussed above. 
Rossi teaches that the intracellularly expressible protein encoded by the first nucleic acid of claim 1 may comprise an antigen-specific receptor, but does not specifically teach that the antigen-specific receptor is a T cell receptor. Rossi also teaches the use of nanoparticles complexed to the mRNA-aptamer conjugate for delivery of said conjugate to cells, but does not teach that such nanoparticles may comprise a liposome.
Shiku teaches delivery of a T cell receptor-encoding nucleic acid comprising the use of a liposome to an effector cell for at least the purpose of treating cancer. See at least ¶¶s 33, 54 and 59 of Shiku, for example.
It would have been obvious to one of ordinary skill in the art to provide a T cell receptor-encoding mRNA to an effector cell as taught by Shiku in the methods of providing a mRNA-aptamer conjugate encoding an antigen specific receptor of Rossi. One of ordinary skill in the art would have been motivated to do so, since Rossi teaches mRNA-aptamer conjugates encoding antigen specific receptors for the purpose of treating cancer (see ¶ 9 of Rossi for example), and since a T cell receptor is a type of antigen specific receptor that Shiku discloses is capable of providing treatments for cancer (supra). Furthermore, it would have been obvious to one of ordinary skill in the art to utilize a liposome for delivery, since Rossi contemplates the use of nanoparticles for delivery, and since Shiku teaches that liposomes are useful in delivering T cell receptors to effector cells as discussed above. One of ordinary skill in the art would have had a reasonable expectation of success as well, since the techniques of substituting an mRNA encoding a T cell receptor as taught by Shiku in place of the antigen specific receptor taught by Rossi would have been considered routine to the ordinarily skilled artisan at the time of filing. Accordingly in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633